DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/28/2021 has been entered.


	
Response to Amendment
Received 10/28/2021

	Claim(s) 1, 5-10, 13, 14, and 16-19 are pending.
	Claim(s) 1, 16, and 17 have been amended.
Claim(s) 2, 4, 11, 12, and 15 have been cancelled.
The 35 U.S.C § 103 rejection to claims 1, 5-10, 13, 14, and 16-19 have been fully considered in view of the amendments received 10/28/2021 and are fully addressed in the prior art rejection below.


Response to Arguments
Received 10/28/2021


Regarding independent claim(s) 1:

Applicant’s arguments (Remarks; Page 8: ¶ 2-3), filed 10/28/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Iigahama et al. (US PGPUB No. 20190033699 A1), Cha et al. (US PGPUB No. 20080297671 A1), and Kleinberger et al. (US Patent No. 7190518 B1) fails to disclose the newly amended subject matter of claim 1. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of Chen et al. (US PGPUB No. 20090009720 A1), in view of Kasahara et al. (US PGPUB No. 20200007857 A1), and further in view of Sulai et al. (US PGPUB No. 20180172999 A1).


Regarding claims 5-10, 13, 14, and 16-19:

Applicant’s arguments (Remarks; Page 8: ¶ 4), filed 07/01/2021, with respect to the rejection(s) of claim(s) 5-10, 13, 14, and 16-19 under 35 U.S.C § 103 have been fully considered and are persuasive due the dependency upon claim 1. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of prior art as mentioned above.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 5-9, 13, 14, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US PGPUB No. 20090009720 A1, hereinafter Chen, in view of Kasahara et al., US PGPUB No. 20200007857 A1, hereinafter Kasahara, and further in view of Sulai et al., US PGPUB No. 20180172999 A1, hereinafter Sulai.

	
Regarding claim 1, Chen discloses an optical display system (Chen; an optical engine (i.e. optical display system) [¶ 0058], as illustrated within Fig. 9) comprising:
a display screen (Chen; the optical engine (i.e. optical display system), as addressed above, comprises one or more light sources and/or optical module (i.e. display screen) [¶ 0039-0041 and ¶ 0058], as depicted within Fig. 9); 
a first optical structure, disposed on a light emitting side of the display screen (Chen; the optical engine (i.e. optical display system), as addressed above, comprises an optical module and/or wave plate(s) (i.e. 1st optical structure) disposed on a light emitting side of the light sources and/or optical module (i.e. display screen) [¶ 0042, ¶ 0054, and ¶ 0058], as illustrated within Fig. 9), and configured to process light from the display screen into different types of polarized light (Chen; the optical module and/or wave plate(s) (i.e. 1st optical structure), as addressed above, configured to process light from the light sources and/or optical module (i.e. display screen) into different types of polarized light [¶ 0042, ¶ 0054, and ¶ 0058], as illustrated within Fig. 9; additionally, different types of polarized light correspond to a 1st, 2nd, and/or 3rd color beam(s) [¶ 0039-0040 and ¶ 0058] and further corresponds to a S-polarization and/or P-polarization (or 1st and/or 2nd polarizing directions) [¶ 0026-0027]); and 
a second optical structure, disposed on an emitting path of the different types of polarized light to an image forming side (Chen; the optical engine (i.e. optical display system), as addressed above, comprises a wave plate (i.e. 2nd optical structure) [¶ 0034] disposed on an emitting path of the different types of polarized light to an image forming side [¶ 0059-0061]), and configured to form a plurality of virtual image planes corresponding to at least two focal lengths (Chen; the wave plate (i.e. 2nd optical structure), as addressed above, configured to form an implicit plurality of virtual image planes corresponding to at least two focal lengths [¶ 0059-0061]),
wherein the first optical structure (Chen; the optical module and/or wave plate(s) (i.e. 1st optical structure) [¶ 0042, ¶ 0054, and ¶ 0058], as depicted within Fig. 9) comprises:
Chen; a wave-plate (i.e. 1st polarizing device) disposed on a light emitting side [¶ 0042 and ¶ 0058-0059], as illustrated within Fig. 9), and configured to convert light into the first type of polarized light (Chen; the wave-plate (i.e. 1st polarizing device), as addressed above, configured to convert/rotate light implicitly into the (3rd) color beam (i.e. 1st type of polarized light) [¶ 0042 and ¶ 0058-0059], as illustrated within Fig. 9; wherein, a 1st and 2nd type of polarized light corresponding to a 1st, 2nd, and/or 3rd color beam(s) further corresponds to a S-polarization and/or P-polarization (or 1st and/or 2nd polarizing directions) [¶ 0026-0027]); and
a second polarizing device disposed on a light emitting side (Chen; another wave-plate (i.e. 2nd polarizing device) disposed on a light emitting side [¶ 0042 and ¶ 0058-0059], as illustrated within Fig. 9), and configured to convert light into the second type of polarized light (Chen; the another wave-plate (i.e. 2nd polarizing device), as addressed above, configured to convert/rotate light implicitly into the another (1st and/or 2nd) color beam (i.e. 2nd type of polarized light) [¶ 0042 and ¶ 0058-0059], as illustrated within Fig. 9; wherein, a 1st and 2nd type of polarized light corresponding to a 1st, 2nd, and/or 3rd color beam(s) further corresponds to a S-polarization and/or P-polarization (or 1st and/or 2nd polarizing directions) [¶ 0026-0027]),
wherein the optical display system (Chen; the optical engine (i.e. optical display system) [¶ 0058], as illustrated within Fig. 9) further comprising: 
Chen; the optical engine (i.e. optical display system), as addressed above, comprises a (1st) dichroic unit (i.e. 3rd optical structure), a (1st) PBS unit (i.e. 4th optical structure, polarizing beam splitter), and a (1st) light valve (i.e. 5th optical structure) [¶ 0058-0060], as illustrated within Fig. 9);
the third optical structure is disposed on a light emitting side of the first optical structure away from the display screen (Chen; the (1st) dichroic unit (i.e. 3rd optical structure) is disposed on a light emitting side of the optical module and/or wave plate(s) (i.e. 1st optical structure) away from the light sources and/or optical module (i.e. display screen) [¶ 0058-0060], as illustrated within Fig. 9), and configured to reflect the first type of polarized light processed by the first optical structure to the image forming side (Chen; the (1st) dichroic unit (i.e. 3rd optical structure), as addressed above, is configured to reflect the (3rd) color beam (i.e. 1st type of polarized light) processed by the optical module and/or wave plate(s) (i.e. 1st optical structure) to the image forming side [¶ 0058-0060], as illustrated within Fig. 9; wherein, a 1st and 2nd type of polarized light corresponding to a 1st, 2nd, and/or 3rd color beam(s) further corresponds to a S-polarization and/or P-polarization (or 1st and/or 2nd polarizing directions) [¶ 0026-0027]), and transmit the second type of polarized light processed by the first optical structure (Chen; the (1st) dichroic unit (i.e. 3rd optical structure), as addressed above, is configured to transmit the (1st and/or 2nd / another) color beam (i.e. 2nd type of polarized light) processed by the optical module and/or wave plate(s) (i.e. 1st optical structure) [¶ 0058-0060], as illustrated within Fig. 9; wherein, a 1st and 2nd type of polarized light corresponding to a 1st, 2nd, and/or 3rd color beam(s) further corresponds to a S-polarization and/or P-polarization (or 1st and/or 2nd polarizing directions) [¶ 0026-0027]); 
the fourth optical structure is disposed on one side of the third optical structure away from the first optical structure (Chen; the (1st) PBS unit (i.e. 4th optical structure) is disposed on side of the (1st) dichroic unit (i.e. 3rd optical structure) away from the optical module and/or wave plate(s) (i.e. 1st optical structure) [¶ 0058-0060], as illustrated within Fig. 9), and configured to reflect the second type of polarized light transmitted through the third optical structure and transmit the first type of polarized light reflected by the fifth optical structure to an image forming side (Chen; the (1st) PBS unit (i.e. 4th optical structure), as addressed above, is configured to reflect the (1st and/or 2nd / another) color beam (i.e. 2nd type of polarized light) transmitted through the (1st) dichroic unit (i.e. 3rd optical structure) and transmit the (3rd) color beam (i.e. 1st type of polarized light) reflected by the (1st) light valve (i.e. 5th optical structure) to an image forming side [¶ 0058-0060], as illustrated within Fig. 9; such that, a 1st and 2nd type of polarized light corresponding to a 1st, 2nd, and/or 3rd color beam(s) corresponds to a S-polarization and/or P-polarization (or 1st and/or 2nd polarizing directions), as addressed above);
the fifth optical structure is disposed on one side of the fourth optical structure away from the image forming side (Chen; the (1st) light valve (i.e. 5th optical structure) is disposed on one side of the (1st) PBS unit (i.e. 4th optical structure) away from the image forming side [¶ 0058-0060], as illustrated within Fig. 9), and configured to convert the second type of polarized light reflected by the fourth optical structure into the first type of polarized light and reflect the first type of polarized light back to the fourth optical structure (Chen; the (1st) light valve (i.e. 5th optical structure), as addressed above, is configured to convert the (1st and/or 2nd / another) color beam (i.e. 2nd type of polarized light) reflected by the (1st) PBS unit (i.e. 4th optical structure) into the (3rd) color beam (i.e. 1st type of polarized light) and reflect the (3rd) color beam (i.e. 1st type of polarized light) back to the (1st) PBS unit (i.e. 4th optical structure) [¶ 0058-0060], as illustrated within Fig. 9; such that, a 1st and 2nd type of polarized light corresponding to a 1st, 2nd, and/or 3rd color beam(s) corresponds to a S-polarization and/or P-polarization (or 1st and/or 2nd polarizing directions), as addressed above), and
wherein the second optical structure is located in at least one of: 
between the first optical structure and the third optical structure, an emitting side of the first type of polarized light transmitted by the fourth optical structure (Chen; the wave plate (i.e. 2nd optical structure) [¶ 0034] is located in an emitting side of the (3rd) color beam (i.e. 1st type of polarized light) transmitted by the (1st) PBS unit (i.e. 4th optical structure) [¶ 0059-0060], as illustrated within Fig. 9), or emitting side of the first type of polarized light reflected by the third optical structure.

configured to form a plurality of virtual image planes corresponding to at least two focal lengths;
wherein the display screen comprises a plurality of first areas and a plurality of second areas, the plurality of first areas and the plurality of second areas are alternately arranged along at least one direction within a plane where the display screen is located, the first optical structure is configured to convert light from the first areas into a first type of polarized light and convert light from the second areas into a second type of polarized light, the first optical structure comprises a polarizer or a polarizing film located on a light emitting side of the display screen, and image contents from the first areas and the second areas are in virtual image planes corresponding to different focal lengths,
a first polarizing device disposed on a light emitting side of the first area, and configured to convert light from the first area into the first type of polarized light; and
a second polarizing device disposed on a light emitting side of the second area, and configured to convert light from the second area into the second type of polarized light;
the first type of polarized light separated by the first optical structure; and
the second type of polarized light separated by the first optical structure.
However, Kasahara teaches a first optical structure, disposed on a light emitting side of the display screen (Kasahara; a polarization modulator (i.e. 1st optical structure) disposed on a light emitting side of the display panel (i.e. display screen) [¶ 0097-0099], as illustrated within Fig. 13; moreover, display module [¶ 0042, ¶ 0045-0046, and ¶ 0092-0093]), and configured to divide light from the display screen into different types of polarized light (Kasahara; the polarization modulator (i.e. 1st optical structure), as addressed above, configured to divide light from the light sources and/or optical module (i.e. display screen) into different types of polarized light [¶ 0098-0100], as illustrated within Fig. 14A; moreover, S-polarized and/or P-polarized [¶ 0101 and ¶ 0107-0108], as illustrated within Fig. 14B);
wherein the display screen comprises a plurality of first areas and a plurality of second areas (Kasahara; the display panel (i.e. display screen) [¶ 0097-0099] comprises a plurality of 1st display areas and a plurality of 2nd display areas [¶ 0101-0103], as illustrated within Fig. 15 and Fig. 16A; moreover, display module [¶ 0042, ¶ 0045-0046, and ¶ 0092-0093]), the plurality of first areas and the plurality of second areas are alternately arranged along at least one direction within a plane where the display screen is located (Kasahara; the plurality of 1st display areas and the plurality of 2nd display areas are alternately arranged along at least one direction within a plane where the display panel (i.e. display screen) is located [¶ 0101-0103], as illustrated within Fig. 15 and Fig. 16A), the first optical structure is configured to convert light from the first areas into a first type of polarized light and convert light from the second areas into a second type of polarized light (Kasahara; the polarization modulator (i.e. 1st optical structure), as addressed above, is configured to implicitly convert light from the 1st display areas into a S-polarized or P-polarized (i.e. 1st type of polarized) light and convert light from the 2nd display  areas into another S-polarized or P-polarized (i.e. 2nd type of polarized) light [¶ 0102-0104]; wherein, light is modulated [¶ 0100-0101 and ¶ 0107-0108], as illustrated within Fig 15; such that, converting of light is implicit, give modulation techniques [¶ 0126-0129], as illustrated within Fig. 19B and Fig. 20), the first optical structure comprises a polarizer or a polarizing film located on a light emitting side of the display screen (Kasahara; the polarization modulator (i.e. 1st optical structure), as addressed above, comprises a polarizer or a polarizing film located on a light emitting side of the display panel (i.e. display screen) [¶ 0100-0101 and ¶ 0107-0108], as illustrated within Fig. 15), and image contents from the first areas and the second areas are in virtual image planes corresponding to different focal lengths (Kasahara; image contents from the 1st display areas and the 2nd display areas are in virtual image planes corresponding to different focal lengths [¶ 0107-0109]; moreover, depth direction positioning [¶ 0102-0104], as illustrated within Fig. 16A);
wherein the first optical structure (Kasahara; the polarization modulator (i.e. 1st optical structure), as addressed above) comprises:
a first polarizing device disposed on a light emitting side of the first area (Kasahara; the polarization modulator (i.e. 1st optical structure), as addressed above, a (1st) retardation areas (i.e. 1st polarizing device) disposed on a light emitting side [¶ 0098-0100], as illustrated within Fig. 13, of the 1st display area [¶ 0102-0103], as illustrated within Figs. 15 and 16A), and configured to convert light from the first area into the first type of polarized light (Kasahara; the (1st) retardation areas (i.e. 1st polarizing device), as addressed above, configured to implicitly convert light from the 1st display area into the S-polarized or P-polarized (i.e. 1st type of polarized) light [¶ 0098-0101], as illustrated within Figs. 14B and 15; such that, converting of light is implicit, give modulation techniques [¶ 0126-0129], as illustrated within Fig. 19B and Fig. 20); and
a second polarizing device disposed on a light emitting side of the second area (Kasahara; the polarization modulator (i.e. 1st optical structure), as addressed above, a (2nd) retardation areas (i.e. 2nd polarizing device) disposed on a light emitting side [¶ 0098-0100], as illustrated within Fig. 13, of the 2nd display area [¶ 0102-0103], as illustrated within Figs. 15 and 16A), and configured to convert light from the second area into the second type of polarized light (Kasahara; the (2nd) retardation areas (i.e. 1st polarizing device), as addressed above, configured to convert light from the 2nd display area into the other of the S-polarized or P-polarized (i.e. 2nd type of polarized) light [¶ 0098-0101], as illustrated within Figs. 14B and 15; moreover, modulated light [¶ 0107-0108]);
the first type of polarized light separated by the first optical structure (Kasahara; the S-polarized or P-polarized (i.e. 1st type of polarized) light separated by the polarization modulator (i.e. 1st optical structure) [¶ 0098-0101], as illustrated within Fig. 13 and Fig. 15); and
the second type of polarized light separated by the first optical structure (Kasahara; the another S-polarized or P-polarized (i.e. 2nd type of polarized) light separated by the polarization modulator (i.e. 1st optical structure) [¶ 0098-0101], as illustrated within Fig. 13 and Fig. 15; moreover, modulated light [¶ 0107-0108]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Chen, to incorporate a first optical structure, disposed on a light emitting side of the display screen, and configured to divide light from the display screen into different types of polarized light; wherein the display screen comprises a plurality of first areas and a plurality of second areas, the plurality of first areas and the plurality of second areas are alternately arranged along at least one direction within a plane where the display screen is located, the first optical structure is configured to convert light from the first areas into a first type of polarized light and convert light from the second areas into a second type of polarized light, the first optical structure comprises a polarizer or a polarizing film located on a light emitting side of the display screen, and image contents from the first areas and the second areas are in virtual image planes corresponding to different focal lengths; wherein the first optical structure comprises: a first polarizing device disposed on a light emitting side of the first area, and configured to convert light from the first area into the first type of polarized light; and a second polarizing device disposed on a light emitting side of the second area, and configured to convert light from the second area into the second type of polarized light; the first type of polarized light separated by the first optical structure; and the second type of polarized light separated by the first optical structure (as taught by Kasahara), in order to provide an improved display efficiency through light utilization (Kasahara; [¶ 0004-0006]).
Chen as modified by Kasahara fails to explicitly disclose configured to form a plurality of virtual image planes corresponding to at least two focal lengths.
However, Sulai teaches a wave-plate is configured to form a plurality of virtual image planes corresponding to at least two focal lengths (Sulai; a switchable half waveplates (SHWP) is configured to form a plurality of virtual image planes corresponding to at least two focal lengths [¶ 0027-0028, ¶ 0030, ¶ 0037, and  ¶ 0060]).
Chen in view of Kasahara and Sulai are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Chen as modified by Kasahara, to incorporate a wave-plate is configured to form a plurality of virtual image planes corresponding to at least two focal lengths (as taught by Sulai), in order to provide an improved stereoscopic media that reduces and/or eliminates rendering conflicts (Sulai; [¶ 0002-0005]).

Regarding claim 5, Chen in view of Kasahara and Sulai further discloses the optical display system according to claim 1, wherein the first type of polarized light is P-polarized light, the second type of polarized light is S-polarized light, or the first type of Chen; the (3rd) color beam (i.e. 1st type of polarized light) is P-polarized light, the another (1st and/or 2nd) color beam (i.e. 2nd type of polarized light) is S-polarized light, or the (3rd) color beam (i.e. 1st type of polarized light) is S-Polarized light, the another (1st and/or 2nd) color beam (i.e. 2nd type of polarized light) is P-polarized light [¶ 0026-0027 and ¶ 0058-0059], as illustrated within Fig. 9; additionally, different types of polarized light correspond to a 1st, 2nd, and/or 3rd color beam(s) further corresponds to a S-polarization and/or P-polarization (or 1st and/or 2nd polarizing directions) [¶ 0026-0027 and ¶ 0058-0059]).  

Regarding claim 6, Chen in view of Kasahara and Sulai further discloses the optical display system according to claim 1, further comprising: 
an optical path adjusting structure configured to adjust optical paths of the first type of polarized light and the second type of polarized light respectively (Chen; an optical path adjusting structure configured to adjust optical paths of the (3rd) color beam (i.e. 1st type of polarized light) and the another (1st and/or 2nd) color beam (i.e. 2nd type of polarized light) respectively [¶ 0058-0060], as illustrated within Fig. 9; additionally, types of polarized light correspond to a 1st, 2nd, and/or 3rd color beam(s) further corresponding to S-polarization and/or P-polarization (or 1st and/or 2nd polarizing directions) [¶ 0026-0027 and ¶ 0058-0059]), so that the first type of polarized light and the second type of polarized light are incident on an image forming side which is at a preset angle relative to the display source (Chen; so that the (3rd) color beam (i.e. 1st type of polarized light) and the another (1st and/or 2nd) color beam (i.e. 2nd type of polarized light) are incident on an image forming side which is at a preset angle relative to the display source [¶ 0058-0060], as illustrated within Fig. 9).  

Regarding claim 7, Chen in view of Kasahara and Sulai further discloses the optical display system according to claim 6, wherein the optical path adjusting structure (Chen; the optical path adjusting structure [¶ 0058-0060], as illustrated within Fig. 9) comprises: 
a third optical structure, disposed on a light emitting side of the first optical structure away from the display screen (Chen; the (1st) dichroic unit (i.e. 3rd optical structure) is disposed on a light emitting side of the optical module and/or wave plate(s) (i.e. 1st optical structure) away from the light sources and/or optical module (i.e. display screen) [¶ 0058-0060], as illustrated within Fig. 9) and configured to reflect the first type of polarized light processed by the first optical structure to the image forming side (Chen; the (1st) dichroic unit (i.e. 3rd optical structure), as addressed above, is configured to reflect the (3rd) color beam (i.e. 1st type of polarized light) processed by the optical module and/or wave plate(s) (i.e. 1st optical structure) to the image forming side [¶ 0058-0060], as illustrated within Fig. 9; wherein, a 1st and 2nd type of polarized light corresponding to a 1st, 2nd, and/or 3rd color beam(s) further corresponds to a S-polarization and/or P-polarization (or 1st and/or 2nd polarizing directions) [¶ 0026-0027]), and transmitting the second type of polarized light processed by the first optical structure (Chen; the (1st) dichroic unit (i.e. 3rd optical structure), as addressed above, is configured to transmit the (1st and/or 2nd / another) color beam (i.e. 2nd type of polarized light) processed by the optical module and/or wave plate(s) (i.e. 1st optical structure) [¶ 0058-0060], as illustrated within Fig. 9; wherein, a 1st and 2nd type of polarized light corresponding to a 1st, 2nd, and/or 3rd color beam(s) further corresponds to a S-polarization and/or P-polarization (or 1st and/or 2nd polarizing directions) [¶ 0026-0027]);
 a fourth optical structure, disposed on one side of the third optical structure away from the first optical structure (Chen; the (1st) PBS unit (i.e. 4th optical structure) is disposed on side of the (1st) dichroic unit (i.e. 3rd optical structure) away from the optical module and/or wave plate(s) (i.e. 1st optical structure) [¶ 0058-0060], as illustrated within Fig. 9) and configured to reflect the second type of polarized light transmitted through the third optical structure (Chen; the (1st) PBS unit (i.e. 4th optical structure), as addressed above, is configured to reflect the (1st and/or 2nd / another) color beam (i.e. 2nd type of polarized light) transmitted through the (1st) dichroic unit (i.e. 3rd optical structure) [¶ 0058-0060], as illustrated within Fig. 9; such that, a 1st and 2nd type of polarized light corresponding to a 1st, 2nd, and/or 3rd color beam(s) corresponds to a S-polarization and/or P-polarization (or 1st and/or 2nd polarizing directions), as addressed above); and
a fifth optical structure, disposed on one side of the fourth optical structure away from the image forming side (Chen; the (1st) light valve (i.e. 5th optical structure) is disposed on one side of the (1st) PBS unit (i.e. 4th optical structure) away from the image forming side [¶ 0058-0060], as illustrated within Fig. 9), and configured to convert the second type of polarized light reflected by the fourth optical structure into Chen; the (1st) light valve (i.e. 5th optical structure), as addressed above, is configured to convert the (1st and/or 2nd / another) color beam (i.e. 2nd type of polarized light) reflected by the (1st) PBS unit (i.e. 4th optical structure) into the (3rd) color beam (i.e. 1st type of polarized light) and reflect the (3rd) color beam (i.e. 1st type of polarized light) back to the (1st) PBS unit (i.e. 4th optical structure) [¶ 0058-0060], as illustrated within Fig. 9; such that, a 1st and 2nd type of polarized light corresponding to a 1st, 2nd, and/or 3rd color beam(s) corresponds to a S-polarization and/or P-polarization (or 1st and/or 2nd polarizing directions), as addressed above); 
wherein the fourth optical structure is further configured to transmit the first type of polarized light reflected by the fifth optical structure to the image forming side (Chen; the (1st) PBS unit (i.e. 4th optical structure) is further configured to transmit the (3rd) color beam (i.e. 1st type of polarized light) reflected by the (1st) light valve (i.e. 5th optical structure) to an image forming side [¶ 0058-0060], as illustrated within Fig. 9; such that, a 1st and 2nd type of polarized light corresponding to a 1st, 2nd, and/or 3rd color beam(s) corresponds to a S-polarization and/or P-polarization (or 1st and/or 2nd polarizing directions), as addressed above).
Kasahara further teaches a type of polarized light separated by the first optical structure (Kasahara; a type of polarized light separated by the first optical structure [¶ 0097-0100], as illustrated within Fig. 13 and Fig. 14A; moreover, S-polarized and/or P-polarized [¶ 0101 and ¶ 0107-0108], as illustrated within Fig. 14B).
Chen as modified by Kasahara and Sulai, to incorporate a type of polarized light separated by the first optical structure (as taught by Kasahara), in order to provide an improved display efficiency through light utilization (Kasahara; [¶ 0004-0006]).

Regarding claim 8, Chen in view of Kasahara and Sulai further discloses the optical display system according to claim 7, wherein each of the third optical structure and the fourth optical structure comprises a polarization beam splitting element (Chen; each of the (1st) dichroic unit (i.e. 3rd optical structure) and the (1st) PBS unit (i.e. 4th optical structure, polarizing beam splitter) comprises a polarization beam splitting element [¶ 0058-0060], as illustrated within Fig. 9; moreover, the dichroic unit is configured to split polarized beams [¶ 0063-0065]).

Regarding claim 9, Chen in view of Kasahara and Sulai further discloses the optical display system according to claim 7, wherein the fifth optical structure (Chen; the (1st) light valve (i.e. 5th optical structure) [¶ 0058-0060], as illustrated within Fig. 9) comprises at least one of: 
a first reflector configured to reflect light from one side of the first reflector adjacent to the fourth optical structure and light from one side of the first reflector away from the fourth optical structure (Chen; a (1st) reflector configured to reflect light from one side of the (1st) reflector adjacent to the (1st) PBS unit (i.e. 4th optical structure) and light from one side of the (1st) reflector away from the (1st) PBS unit (i.e. 4th optical structure) [¶ 0058-0060], as illustrated within Fig. 9); or 
a second reflector configured to reflect light from one side of the second reflector adjacent to the fourth optical structure, and transmit light from one side of the second reflector away from the fourth optical structure.  

Regarding claim 13, Chen in view of Kasahara and Sulai further discloses the optical display system according to claim 1, wherein the second optical structure comprises at least one of a plurality of optical materials or a plurality of liquid crystal materials disposed in the emitting path of the different types of polarized light to the image forming side (Chen; the wave plate (i.e. 2nd optical structure), as addressed within the parent claim(s), comprises at least one of a plurality of optical materials or a plurality of liquid crystal materials disposed in the emitting path of the different types of polarized light to the image forming side [¶ 0058-0060], as illustrated within Fig. 9).
Kasahara further teaches the optical structure comprises at least one of a plurality of optical lenses or a plurality of liquid crystal lenses disposed in the emitting path of the different types of polarized light (Kasahara; the optical structure (i.e. polarized modulator) comprises at least one of a plurality of optical lenses or a plurality of liquid crystal lenses disposed in the emitting path of the different types of polarized light [¶ 0062-0065], as illustrated within Fig. 3; moreover, the polarized modulator corresponds to transparent and/or retardation glass [¶ 0098-0100]).
Chen as modified by Kasahara and Sulai, to incorporate the optical structure comprises at least one of a plurality of optical lenses or a plurality of liquid crystal lenses disposed in the emitting path of the different types of polarized light (as taught by Kasahara), in order to provide an improved display efficiency through light utilization (Kasahara; [¶ 0004-0006]).
Sulai further teaches wherein focal lengths of optical lenses, through which various types of polarized light passes among the plurality of optical lenses, are different (Sulai; focal lengths of SHWP and/or QWP (i.e. implicit optical lenses) are different [¶ 0027, ¶ 0037, and  ¶ 0060] through which various types of polarized light passes among the plurality of SHWP (i.e. implicit optical lenses) [¶ 0040-0044], as illustrated within Fig. 4A; moreover; focal lengths of another SHWP and/or QWP (i.e. optical lenses) technique [¶ 0047-0051] that process multiple different (polarized) light beams [¶ 0053-0058], as illustrated within Fig. 4B; wherein, optical paths illustrated within Fig. 4A and Fig. 4B are different [¶ 0060]; and wherein, multifocal structure(s) implicitly corresponds to an optical lens as well as liquid crystal lenses, given their combination optical components and functionality [¶ 0025-0026, ¶ 0030-0032, and ¶ 0036-0037]), and focal lengths of liquid crystal lenses, through which various types of polarized light passes among the plurality of liquid crystal lenses, are different (Sulai; focal lengths of SHWP and/or QWP (i.e. implicit liquid crystal lenses) are different [¶ 0027, ¶ 0037, and  ¶ 0060] through which various types of polarized light passes among the plurality of SHWP (i.e. implicit liquid crystal lenses) [¶ 0040-0044], as illustrated within Fig. 4A; moreover; focal lengths of another SHWP and/or QWP (i.e. implicit liquid crystal lenses) technique [¶ 0047-0051] that process multiple different (polarized) light beams [¶ 0053-0058], as illustrated within Fig. 4B; wherein, optical paths illustrated within Fig. 4A and Fig. 4B are different [¶ 0060]; and wherein, multifocal structure(s) implicitly corresponds to an optical lens as well as liquid crystal lenses, given their combination of optical components and functionality [¶ 0025-0026, ¶ 0030-0032, and ¶ 0036-0037]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Chen as modified by Kasahara and Sulai, to incorporate wherein focal lengths of optical lenses, through which various types of polarized light passes among the plurality of optical lenses, are different, and focal lengths of liquid crystal lenses, through which various types of polarized light passes among the plurality of liquid crystal lenses, are different (as taught by Sulai), in order to provide an improved stereoscopic media that reduces and/or eliminates rendering conflicts (Sulai; [¶ 0002-0005]).

Regarding claim 14, Chen in view of Kasahara and Sulai further discloses the optical display system according to claim 1, wherein the second optical structure comprises an optical element (Chen; the wave plate (i.e. 2nd optical structure), as addressed within the parent claim(s), comprises an optical element [¶ 0058-0060], as illustrated within Fig. 9), and the optical display system (Chen; the optical engine (i.e. optical display system) [¶ 0058], as illustrated within Fig. 9).   
Kasahara; liquid crystal lens [¶ 0062-0065], as illustrated within Fig. 3; additionally, the polarized modulator corresponds to transparent and/or retardation glass [¶ 0098-0100]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Chen as modified by Kasahara and Sulai, to incorporate liquid crystal lens (as taught by Kasahara), in order to provide an improved display efficiency through light utilization (Kasahara; [¶ 0004-0006]).
Sulai further teaches the optical display system (Sulai; the multifocal (i.e. optical display) system [¶ 0098-0100], as illustrated within Fig. 8) further comprising: 
a pupil tracking device configured to track a gaze position of a viewer's pupil so that the focal length of the liquid crystal lens is adjusted according to a virtual image plane corresponding to the gaze position (Sulai; the multifocal (i.e. optical display) system, as addressed above, comprising a pupil tracking device configured to track a gaze position of a viewer's pupil [¶ 0100-0102] so that the focal length of the liquid crystal lens is adjusted according to a virtual image plane corresponding to the gaze position [¶ 0037, ¶ 0060, and ¶ 0097]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Chen as modified by Kasahara and Sulai, to incorporate the optical display system further comprising: a pupil tracking device configured to track a gaze position of a viewer's pupil so that the focal length of the liquid crystal lens is adjusted according to a virtual image plane as taught by Sulai), in order to provide an improved stereoscopic media that reduces and/or eliminates rendering conflicts (Sulai; [¶ 0002-0005]).
	
Regarding claim 16, Chen in view of Kasahara and Sulai further discloses the optical display system according to claim 1, wherein the image forming side is at 90° relative to the display screen (Chen; the image forming side is at 90° relative to the light sources and/or optical module (i.e. display screen) [¶ 0058-0060], as illustrated within Fig. 9), a surface of the third optical structure for receiving light is at 45° relative to a direction of light emitting from the display screen (Chen; a surface of the (1st) dichroic unit (i.e. 3rd optical structure) for receiving light is at 45° relative to a direction of light emitting from the light sources and/or optical module (i.e. display screen) [¶ 0058-0060], as illustrated within Fig. 9), and a surface of the fourth optical structure for receiving light is at 135° relative to a direction of light emitting from the display screen (Chen; a surface of the (1st) PBS unit (i.e. 4th optical structure, polarizing beam splitter) for receiving light is at 135° relative to a direction of light emitting from the light sources and/or optical module (i.e. display screen) [¶ 0058-0060], as illustrated within Fig. 9).

Regarding claim 17, Chen in view of Kasahara and Sulai further discloses the optical display system according to claim 1, wherein the first optical structure comprises a polarizer or a polarizing film located on a light emitting side of the display screen (Chen; the optical module and/or wave plate(s) (i.e. 1st optical structure) comprises a wave-plate (i.e. polarizer or a polarizing film) located on a light emitting side of the light sources and/or optical module (i.e. display screen) [¶ 0042 and ¶ 0058-0059], as depicted within Fig. 9); 
each of the third optical structure and the fourth optical structure comprises a polarization beam splitting element (Chen; each of the (1st) dichroic unit (i.e. 3rd optical structure) and the (1st) PBS unit (i.e. 4th optical structure, polarizing beam splitter) comprises a polarization beam splitting element [¶ 0058-0060], as illustrated within Fig. 9; moreover, the dichroic unit is configured to split polarized beams [¶ 0063-0065]);
 the fifth optical structure (Chen; the (1st) light valve (i.e. 5th optical structure) [¶ 0058-0060], as illustrated within Fig. 9) comprises at least one of: 
a first reflector for receiving light from one side of the first reflector adjacent to the fourth optical structure and light from one side of the first reflector away from the fourth optical structure (Chen; the (1st) light valve (i.e. 5th optical structure), as addressed above, comprises a (1st) reflector for receiving light from one side of the (1st) reflector adjacent to the (1st) PBS unit (i.e. 4th optical structure) and light from one side of the (1st) reflector away from the (1st) PBS unit (i.e. 4th optical structure) [¶ 0058-0060], as illustrated within Fig. 9); or
a second reflector for reflecting light from one side of the second reflector adjacent to the fourth optical structure and transmitting light from one side of the second reflector away from the fourth optical structure; and 


Regarding claim 18, Chen discloses a display device comprising the optical display system (Chen; a display device [¶ 0008] comprising the optical engine (i.e. optical display system) [¶ 0058]) according to claim 1 (see the rejection of claim 1).
Chen fails to disclose a virtual reality display device.
However, Sulai teaches a virtual reality display device comprising the optical display system (Sulai; a VR display device comprising the optical display system [¶ 0023-0026]; furthermore, multifocal structure [¶ 0030-0031 and ¶ 0036-0037], as illustrated within Figs. 3A-B) according to claim 1 (see the rejection of claim 1).  
Chen and Sulai are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Chen, to incorporate a virtual reality display device comprising the optical display system (as taught by Sulai), in order to provide an improved stereoscopic media that reduces and/or eliminates rendering conflicts (Sulai; [¶ 0002-0005]).
(further refer to the rejection of claim 1)

Regarding claim 19, Chen discloses a display device comprising the optical display system (Chen; a display device [¶ 0008] comprising the optical engine (i.e. optical display system) [¶ 0058]) according to claim 1 (see the rejection of claim 1).
Chen fails to disclose an augmented reality display device.
However, Sulai teaches an augmented reality display device comprising the optical display system (Sulai; an AR display device comprising the optical display system [¶ 0023-0026]; furthermore, multifocal structure [¶ 0030-0031 and ¶ 0036-0037], as illustrated within Figs. 3A-B) according to claim 1 (see the rejection of claim 1).  
Chen and Sulai are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Chen, to incorporate an augmented reality display device comprising the optical display system (as taught by Sulai), in order to provide an improved stereoscopic media that reduces and/or eliminates rendering conflicts (Sulai; [¶ 0002-0005]).
(further refer to the rejection of claim 1)



Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable Chen in view of Kasahara and Sulai over as applied to claim(s) 7 above, and further in view of Liu et al., US PGPUB No. 20140347736 A1, hereinafter Liu.

Regarding claim 10, Chen in view of Kasahara and Sulai further discloses the optical display system according to claim 7, wherein a surface on one side of the fifth optical structure adjacent to the fourth optical structure comprises a concave reflector (Chen; a surface on one side of the fifth optical structure adjacent to the fourth optical structure comprises a reflector [¶ 0058-0060], as illustrated within Fig. 9).
Chen as modified by Kasahara and Sulai fails to disclose a concave reflector.
However, Liu teaches a concave reflector (Liu; concave/curved reflector [¶ 0058-0059], as illustrated within Fig. 4; additional, curved reflector configurations [¶ 0062, ¶ 0064-0065, and ¶ 0067], as illustrated within Figs. 5-7).
Chen in view of Kasahara and Sulai and Liu are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Chen as modified by Kasahara and Sulai, to incorporate a concave reflector (as taught by Liu), in order to provide an improved mixed reality environment that aligns display media with respect to a pupil field of view allowing for a multi-degree viewing environment (Liu; [¶ 0002-0004]).




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J Tryder can be reached on (571)270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/Primary Examiner, Art Unit 2616